This appellant was given two years in the penitentiary on a conviction of manslaughter. He complains that the court erred in striking from appellant's motion for new trial the statement of facts adduced upon the trial of this defendant. The statement of facts has no place in the motion for new trial. It might be permissible to set out excerpts of the facts, but here appellant filed the entire statement of facts in his motion for new trial. There was no error in the ruling of the court.
Appellant complains because the court charged on manslaughter. There was no error in this: the facts authorized the submission of such a charge.
The third complaint is that the court committed error in forcing the jury to agree upon a verdict. Upon retirement of the jury, on the first ballot, they stood 9 to 3; and then after several ballots, the jury stood 11 to 1; and then reported to the court that it was impossible for the jury to agree, and were retired by the court to further consider their verdict. And the second time came in and reported it impossible to agree. The court then inquired how the jury stood, and was answered that they stood 11 to 1, and that it was thought impossible to agree. At that time the jury had been considering of their verdict twenty or thirty hours, and then the court instructed the jury to retire and consider their verdict, and the foreman of the jury told the court that he thought it was useless to do so; and asked the court, "must the jury again report?" and the jury were instructed not to again return until the verdict had been agreed upon. After this the jury brought in a verdict. Appellant insists that the jury evidently understood, when the court instructed them to retire and not return until the verdict had been agreed upon, that they were tied up for the rest of the session, unless in the meantime they could reach a verdict. The mere understanding, if this be true, of the jury would not vitiate the verdict. The fact that the court informed them not to return until they agreed on a verdict would not be a legitimate or legal basis for concluding that they were tied up forever, or even *Page 440 
during the term of the court. There was no error in the action of the court.
Appellant further complains that the court erred in not awarding him a stenographic transcript of the evidence in this case. Appellant had the court stenographer make up a statement of the facts, and the same was incorporated in defendant's motion for new trial, and this statement was subsequently used and approved as the statement of facts in this case. In this there was no error.
Finding no error in the record, the judgment is affirmed.
Affirmed.